PD-1341-15                                                             PD-1341-15
                                                                                     COURT OF CRIMINAL APPEALS
                                                                                                     AUSTIN, TEXAS
October 15, 2015                                                                   Transmitted 10/14/2015 3:20:48 PM
                                                                                     Accepted 10/15/2015 2:35:11 PM
                                      NO.                                                             ABEL ACOSTA
                                                                                                              CLERK
                                              IN THE
                                    COURT OF CRIMINAL APPEALS
                                             OF TEXAS
                I
  JOHN HALL,                                        §

          Appellant                                 §

  vs.                                               §                COA NO. 13-14-00044-CR
                                                                     TRIAL COURT NO. 36,772
  THE STATE OF TEXAS,                               §

          Appellee                                  §



           APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION
                         FOR DISCRETIONARY REVIEW

  TO THE HONORABLE COURT OF CRIMINAL APPEALS:

          NOW       COMES     JOHN    HALL,       Appellant          herein,    and    moves          this

  Honorable         Court     for    an     extension        of    time    to   file   Appellant's

  Petition for Discretionary Review ("PDR") in this cause pursuant to

  Rules 10.5(b) and 68.2(c) of the Texas Rules of Appellate Procedure

  and in support thereof would show the Court as follows:

                                                        I.

          On September 11,            2013, Appellant was found guilty of Theft

  $1500-$20,000,            a State Jail Felony, in the 66th District Court of

  Hill County, Texas.                The jury sentenced Appellant to 180 days in

  the     State      Jail     Division       of     the      Texas    Department       of        Criminal

  Justice,          imposed    a     fine    of         $2500.00     and   further     recommended

  probation/suspension of the State Jail sentence.                                 On October 2,

  2013,     the      trial     court        judge        formally     sentenced       Appellant         to

  probation for five (5) years and assessed restitution in the amount




                     ------....--..-·c~------,,r--,.-------;;>"'-w'------               -   ~-    -
a Motion for New Trial and requested an evidentiary hearing.                             On

November 5, 2013, the trial court judge denied the motion without

an   evidentiary         hearing,      but    provided      Findings     of   Fact       and
                ;
Conclusions of Law.             Appellant timely gave his Notice of Appeal.

The Waco Court transferred this appeal to the Thirteenth Court of

Appeals on January 14, 2014.

                                             II.

        On July 16, 2015, the Corpus Christi Court issued a memorandum
                                              '
opinion affirming the trial court's judgment.                     Appellant's timely

filed         motion   for     rehearing   was     denied   on   September    2,     2015.

Appellant hereby requests an extension of time to file Appellant's

PDR and would show unto the Court that at least thirty                        (30)    days

will be needed to allow the completion of Appellant's                         PDR.       No

previous extension of time has been heretofore filed in this cause.

This Motion is timely if filed on or before October 17, 2015.

        This case appears to be one of first impression as it presents

a visit to Judge Meyers' concurring opinion and novel suggestion in

Cabala v. State,             6 S.W.3d 543, 553      (Tex. Crim. App. 1999) (Meyers,

J., concurring).             Under the "principal motivation" test, Appellant

has the burden of proving by a preponderance of the evidence that

the State's principal motivation in pursuing a theft conviction was

to collect the debt discharged in bankruptcy. Id.                      This case is of

utmost importance to the jurisprudence of the State of Texas and

its debtor citizens.             See also Kelly v. Robinson,           479 U.S. 36,    52

( 1986)   0
     The undersigned counsel simply requests additional time so as

to guarantee Appellant effective assistance of counsel. Ex parte

Dietzman, 790 S.W.2d 305 (Tex. Crim. App. 1990); Ex parte Coy, 909
        ;
S.W.2d 927 (Tex. Crim. App. 1995); Ex parte Daigle, 848 S.W.2d 691

(Tex. Crim. App. 1993).

                              PRAYER
     WHEREFORE,   PREMISES CONSIDERED,   the undersigned counsel,   on

behalf of Appellant, respectfully prays this Honorable Court extend

the time for filing Appellant's'Petition for Discretionary Review

in this cause until November 12, 2015.



                                RESPECTFULLY SUBMITTED,




                                SBN 00795775
                                115 N. Henderson Street
                                Fort Worth, Texas     76102
                                (817)870-1544
                                (817)870-1589     fax

                               ATTORNEY FOR APPELLANT




                          a
                                   '
                        CERTIFICATE OF SERVICE

       As Attorney'of Record for Appellant, I do hereby Certify that

a true and correct copy of the above and foregoing document was
           I
this    date provided to the Attorney for    the   State,   Hon.   Nicole

Crain, via U.S. Mail.

        Date:l0/14/15